Title: To George Washington from Robert R. Livingston, 21 October 1788
From: Livingston, Robert R.
To: Washington, George



Dear Sir
New York 21. Octr 1788

It is very long since I have done myself the honor to write to you. The respect I had for your time induced me to restrain my inclination & confine my Letters to occassions on which I conceived

they might be of use—My brother designing to do himself the honor of paying you a vissit, affords me an opportunity of gratifying his wishes by introducing him to your Excellency, & my own, by the means it offers of congratulating you upon the great events which under your Excellencys Auspices have just taken place—Never I believe was such a revolution effected in so short a time and in so tranquil a manner—Which I attribute (under heaven) not only to a sense of the imperfections of our old constitution, but to the general confidence which people of every rank reposed in the virtues & ability of the man their common voice had designated to preside over the new one. When I look round me and consider the local & personal objections that might be offered to any other, I am ready to acknowlege, in your Excellencys health & popularity, the same providential attention to the happyness of this country, which was displayed by heaven, in the preservation of your life amidst the dangers of the late war—And I can not but hope that your civil administration will be equaly blessed with your late military command, & equaly conduce to your honor & the happiness of the community.
I have expressed no doubt of your acceptance of the station to which you will shortly be called, because I persuade myself, that no motives of private ease, or personal convenience will weigh with you when the great interests of the community require your service.
An important revolution is probably about to take place in France which if the proposed reforms are effected will render her extreamly powerful, her resources are great, but this can never be commanded in any but a free country. I am sorrey to find our freind DeLafayette has incurred the displeasure of his sovereign, and the more so as I believe he has mistaken on this occasion the true interests of the nation. Mr Necker is again called to the administration of the finances, which either proves that the king does not want ⟨illegible⟩ment in the choice of ministers, or that the sentiments of the people have acquired some influence over the opinion of the court.
permit me Sir to request you to present my most respectful comps. to Mrs Washington, and to express the pleasure which Mrs Livingston & myself feel in the hope of seeing her & your

Excellency here. I have the honor to be Dr Sir with the sincerest esteem & respect Yr Excellencys Most Obt & Hum. Servt

R. R. Livingston

